Citation Nr: 1038789	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-27 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left leg pain, claimed 
as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to October 
1957.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from October 2006 and October 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

In July 2009, the Board issued a decision which found that the 
Veteran had submitted new and material evidence to reopen his 
claim seeking service connection for a low back disability.  The 
reopened claim and the intertwined claim seeking service 
connection for left leg pain were then remanded to the RO for 
additional evidentiary development.

For the reasons indicated below, the appeal is again remanded to 
the RO.

 
REMAND

The Veteran is seeking service connection for a low back 
disability and for left leg pain, claimed as secondary to a low 
back disability.  Based upon its review of the Veteran's claims 
folders, the Board finds there is a further duty to assist the 
Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  

In September 2010, the Veteran, acting through his 
representative, submitted three lay statements and a private 
medical opinion in support of his claim.  This evidence was 
submitted without waiver of RO consideration.  Accordingly, the 
Board must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 19.31 (2010).

In an August 2010 statement, the Veteran indicated that he was 
treated for a low back disability at the Hertzler Clinic in 
Halstead, Kansas, in 1964, and by Dr. B. at the Gage Hall Clinic 
in Hutchinson, Kansas, in 1965.  Moreover, a January 1988 
statement submitted by the Veteran described a pre-employment 
physical conducted by P. R., M.D., as well as additional 
treatment received from N. T., M.D.  When VA is put on notice of 
the existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 38 
C.F.R. § 3.159(c)(1) (2010); See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, the RO, with the assistance of the Veteran, should 
attempt to obtain these treatment records.

In a September 2010 letter, the Veteran's representative noted 
that the February 2010 VA examination of the spine was 
inadequate.  Specifically, the Veteran's representative claimed 
that the VA examiner had failed to acknowledge and consider the 
Veteran's reported lay history of low back pain since service, 
and simply noted instead the lack of any post service treatment 
for a low back disability until 1987.  The Veteran now contends 
that he sought treatment for a low back disability in 1964 and 
1965.  Moreover, the Veteran has now submitted lay statements 
from his son and a coworker, which noted his history of low back 
pain since 1969.  Under these circumstances, a supplemental VA 
medical opinion should be obtained in order to determine if any 
relationship exists between the Veteran's current low back 
disability and his military service.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (finding that if VA provides the 
Veteran with an examination in a service connection claim, the 
examination must be adequate); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The August 2010 medical opinion by J. I., M.D. fails to address 
any of flaws which were found in prior opinions submitted by Dr. 
I., and which were listed in the Board's July 2009 decision and 
remand.  Specifically, the opinion fails to address the normal 
spine findings on the Veteran's August 1957 separation 
examination; the lack of any documented treatment for 25 years 
after the Veteran's service; the Veteran's post service back 
injury in May 1987; the Veteran's August 1987 statement that he 
injured his right leg, right hip, and lower right back during 
service, and that inservice records noting left-sided injuries 
were in error; and the change in Dr. I.'s opinion since his 
initial clinical analysis.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim).


The issue of service connection for left leg pain is intertwined 
with the issue of service connection for a low back disability.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that 
issues are inextricably intertwined and must be considered 
together when a decision concerning one could have a significant 
impact on the other).  Therefore, remand of this issue is 
required for RO consideration of the issue of service connection 
for a low back disability, before the Board reaches a final 
determination on the issue of entitlement to service connection 
for left leg pain, claimed as secondary to a low back disability.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
request that he complete separate VA Forms 
21-4142 to obtain his medical treatment 
records from the Hertzler Clinic in 1964; 
Dr. B. at Gage Hall Clinic in 1965; 
pre-employment physical conducted by P. R., 
M.D.; and N. T., M.D.  The RO must then 
obtain copies of these medical treatment 
records.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  The Veteran's entire claims folder, 
including this Remand, must be reviewed by 
the VA examiner who conducted the February 
2010 VA examination, if available.  
Thereafter, the VA examiner must indicate 
if the Veteran's current degenerative disc 
disease of the lumbar spine is related to 
his military service, including his 
inservice truck accident.  The VA examiner 
must consider the Veteran's lay statements 
concerning this injury and its history of 
symptomatology, as well as the Veteran's 
inservice and post service medical records.  
A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

If the VA examiner that conducted the 
February 2010 examination is not available, 
the Veteran must be afforded a VA 
examination to determine the etiology of 
any low back disability found.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  
Following a review of the service and post 
service medical records, and with 
consideration of the Veteran's statements 
and the other lay statements of record, the 
examiner must state whether any diagnosed 
low back disability is related to the 
Veteran's military service or to any 
incident therein.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for an examination, 
if scheduled, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After completing the above, and any 
other development as may be indicated, the 
claims on appeal must be readjudicated.  If 
either claim remains denied, a supplemental 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

